Title: To George Washington from Aaron St. John, 14 August 1781
From: John, Aaron St.
To: Washington, George


                        
                            Sir
                            Camp Augus. 14th 1781
                        
                        I Need only say that I belong to the Connecticut Line of the Army and am not a man of fortune to convince
                            Your Excellency that I am reduced to the necessity of asking a dismission, and in the midst of a Compain, pregnent with
                            the most flattering prospects that ever yet appeared in America—Indeed I should delight much in serving my Country till
                            expel’d from her borders the Usurpers of my Freedom, would my constituants grant me suport, but after serving near Two
                            Years upon the benevelence of my frinds, (as contrary as it is to every soldier like feeling) am Obliged at this time to
                                request a Discharge. From your most Obediant & most Humble servt
                        
                            Aaron St John Ensn
                            3d Connt Regiment
                        
                    